Citation Nr: 0306089	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active service from May 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO granted service 
connection for PTSD, and assigned an initial evaluation of 30 
percent for the disorder effective from December 2000.  

In January 2002, the RO also denied entitlement to service 
connection for lupus erythematosus as a result of exposure to 
herbicides.  The veteran did not appeal.  


FINDING OF FACT

The veteran's PTSD is manifested by subjective complaints of 
memory deficiency, disorientation, nightmares, frequent 
awakening, alcohol dependence 6 years ago, some visual 
hallucinations, extra vigilance, and withdrawal; with 
objective evidence of slow rate of speech, good hygiene and 
appearance, orientation times 3, anxiety and panic attacks 
less than once per week, cognitive impairment not necessarily 
attributable to PTSD, "mild" impairment due to PTSD, and a 
current global assessment of functioning (GAF) of 55.  The 
veteran remains in contact with his grown children after a 
recent separation from a common law wife.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic 
Code 9411 (2002). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service records show that the veteran served in Vietnam from 
April 1970 to April 1971.  He received the National Defense 
Service Medal, Vietnam Service Medal with 1 star, a Rifle 
Marksman Badge, and Vietnam Campaign Medal with device.  His 
military specialty was Rifleman.  

Extensive private medical records from the Gallup Indian 
Medical Center are referable to the veteran's nonservice-
connected ailments.  

The veteran was evaluated at the Chinle Vet Center in 
November 2000.  He said that after 25 years his wife left him 
and he was living alone.  His complaints included nightmares, 
flashbacks, intrusive thoughts, depression, and isolation 
from people and family.  On mental status examination, his 
appearance was neat and his manner friendly and cooperative.  
He was oriented to time place and person and his intelligence 
was described as average.  His speech was rapid and 
pressured.  Memory was normal and affect was appropriate.  
Motor activity was tense.  Judgment was fair.  The veteran 
reported delusions, disorganized thinking, sleep disturbance, 
low energy, memory loss, suicidal and homicidal thoughts, and 
hallucinations.  The examiner diagnosed PTSD.  

In November 2001, the veteran underwent VA examination for 
post-traumatic stress disorder.  His medical records were 
reviewed by the examiner, and his claims file was reviewed in 
its entirety.  No psychological testing was undertaken.  The 
veteran had not had any psychiatric hospitalization, and he 
had not been treated at the Vet Center.  

The veteran's symptoms related to PTSD were memory deficits, 
disorientation, and seeing things in his peripheral vision.  
He was avoidant and withdrawn from others, and he was easily 
startled by noises.  He tried to avoid any kind of 
stimulation and avoided other persons.  He had supported 
himself over the years with a variety of different jobs, 
mostly in the construction industry as a laborer and also as 
working with telephone and the cable business.  He was 
currently a lineman.  He had no particular difficulty 
supporting himself over the years, but he worked for 
different companies.  When he initially got out of service, 
his partying frequently lead to difficulties with fighting 
and he landed in jail frequently for fighting and being drunk 
and disorderly.  This type or problem stopped when he stopped 
drinking, and as he aged.  He drank heavily until six years 
ago.  

The examiner said that, basically, the veteran seemed to have 
had an adequate psychosocial upbringing.  He was somewhat 
estranged from his family, and had been withdrawn from them 
from a very early age.  When he returned from Vietnam, he 
appeared to have significant problems with alcohol which 
continued until relatively recently; although he was able to 
maintain his employment.  

The veteran reported additional symptoms of frequent 
awakening, problems with nightmares, problems with response, 
drinking, and some visual hallucinations of possible 
movement, and extra vigilance.

The veteran said that he was married, in a common law 
marriage, for 23 or 24 years.  As a result of the marriage he 
had three children.  He remained in contact with his 
children, but the youngest one lived with her mother a 
distance away from the veteran.  The common law marriage 
broke up 2 years ago and he had lived alone since then.  His 
relationship with his common law wife broke up because her 
relatives were too intrusive into his life.  

The veteran reported having many acquaintances.  However, he 
was a loner and did not seek others out, and they did not 
come to see him.  He had no transportation, which was 
limiting to him.  His activities were limited to working 
around the house and watching television.  Again, he had been 
sober for the last six years, but had a history of 
significant alcohol dependence.  He reported no real suicide 
attempts, but when he was drinking, he did not care whether 
he lived or died.  

Mental status examination revealed that the veteran had some 
problems with vigilance.  He kept his back to the walls, and 
he checked for weapons around the house that could be used to 
harm him.  He described himself as being somewhat suspicious, 
in that he was always checking locks and things of that 
nature.  He sometimes thought that he saw movements, and 
denied any gross thought disorder.  However, he did have 
suspiciousness.  The only hallucinations were those thoughts 
of seeing movement in his periphery, to find noone there when 
he checked it out.  

The veteran's eye contact was less than 50 percent.  His 
interaction was minimal.  He only responded to questions.  He 
was quiet and he exhibited no inappropriate behavior.  He 
appeared to be slightly hard of hearing, sometimes asking the 
examiner to repeat things or responding inappropriately to 
questions asked.  He denied any suicidal or homicidal 
thoughts.  He had periods when he did not care whether he 
lived or died, but no plans.  

The veteran maintained good personal hygiene.  He was 
appropriately dressed.  He was neat.  His hair was combed.  
He was oriented to person, place, and time.  He reported 
difficulty with orientation at times, including orientation 
to place.  He reported memory problems that had become 
increasingly difficulty over the years.  He had some 
compulsive behaviors, but denied obsessive thoughts.  He did 
some amount of hand washing, checking the locks, and checking 
for weapons.  His rate and flow of speech was somewhat slow, 
and he was not forthcoming.  He needed prompting for a few 
questions.  He reported having panic attacks.  His last one 
was three months ago.  He became very anxious when he felt 
that somebody was in the house with him.  He sweated and had 
chills.  

The veteran reported some difficulty with his mood, and that 
generally he felt low.  He had some guilt.  He reported 
feeling lonely, but denied severe depression.  He did have 
some problems with anxiety and with panic attacks.  He 
reported no problems with impulse control since he had 
stopped drinking.  There was no problem with his motivation 
to work.  He reported sleep impairment to include frequent 
awakening after only a couple of hours of sleep and he awoke 
every hour or so.  

The examiner stated that the veteran had a history of 
alcoholism and had been recovering for 6 years.  He had an 
anxiety disorder and panic disorder as described.  He did not 
appear to have any particular somatoform disorder.  He did 
have very frequent medical problems for which he sought 
treatment, but those appeared to be very significant medical 
disorders and were not anything related to his psychological 
condition.  He did not appear to have a personality disorder.  
Since he had stopped drinking, he had not had any particular 
problems in relating to people, although he was withdrawn.  

The examiner stated that the veteran appeared to meet 
criteria for DSM-IV PTSD.  He appeared to be truthful and did 
not appear to be embellishing his situation.  He appeared to 
have some of the symptoms of PTSD adequate to make the 
diagnosis, but his condition appeared to be mild.  It had not 
been terribly disabling to him.  He was not currently 
working.  He had not worked for the last two months.  
However, that was due to his medical condition and not to any 
symptoms of PTSD.  He had some mild re-experiencing symptoms 
to include nightmares.  He had some minimal types of re-
experiencing when he was awake, but it was not a real 
distortion of reality.  The veteran's ability cognitively was 
impaired, but it was hard to separate that from his extreme 
heavy drinking and his many fights and blows to the head, and 
his significant medical conditions which could also affect 
him cognitively.  He had some vasculitis, which could be a 
factor in any cognitive disorder. 

The examiner further stated that the veteran's social 
functioning was affected.  He was withdrawn, and he had some 
mild dysphoria.  There were no somatic changes that he could 
specifically attribute to his stress exposure.  He had 
avoidance.  Numbing with alcohol was about all that the 
examiner could attribute as far as numbing was concerned.  He 
was somewhat out of touch with his emotion and restrained.  
He did report some arousal to stimulation.  He jumped 
whenever there was a loud noise.  He reacted if touched, 
sometimes by striking out when he was sleeping.  He did not 
appear to be hopeless or disillusioned or demoralized.  He 
had coped with his situation for a long period of time.  The 
examiner concluded by saying:

Again, his symptoms appear to be mild.  They appear to 
have been relatively continuous according to his report, 
since he has been back from Vietnam.  The veteran's 
symptoms tend to be worse now that he is not working.  
When he is working, he reports that he is able to sleep 
better.  The veteran's symptoms are mild for PTSD and 
his stressors appear to have been mild. 

The diagnoses were Axis I:  Post-traumatic stress disorder, 
mild; Axis II, no diagnosis; Axis III, the veteran had 
multiple medical problems, largely associated with his lupus 
and associated use of steroids and other very significant 
medications which had many complications.  He had vasculitis.  
He had problems with bowel obstructions.  He had surgeries 
including for the hernia.  He had joint problems, perhaps 
related to his chronic use of steroids, and some industrial 
injuries that he had experienced.  He had some limp which he 
compensated for fairly well; Axis IV, a relatively recent 
breakup of his marriage, the death of his father, and 
estrangement from his family; and Axis V, global assessment 
of functioning at present of 55; highest in the last year 
perhaps 60.  

In a January 2002 rating decision, service connection was 
granted for PTSD, and an initial evaluation of 30 percent was 
assigned for the disorder.  The RO noted that, even though 
the VA examiner assessed the veteran's disorder as being 
mild, the examiner assigned a global assessment of 
functioning score of 55; which represented moderate symptoms 
with moderate difficulty in social, occupational or school 
functioning.  Therefore, the RO assigned a 30 percent rating 
as being more in line with the degree of disability, rather 
than a 10 percent evaluation for mild impairment.  38 C.F.R. 
§ 4.7.  


II.  Legal Analysis

VCAA

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
implemented regulations that reflect the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
January 2002 rating decision and June 2002 Statement of the 
Case, the RO provided the veteran and his representative with 
the applicable law and regulations and informed him of the 
type of information and evidence necessary to substantiate 
his claim, and of who is responsible for producing evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therein, the RO provided the veteran with the new codified 
VCAA regulations, under 38 C.F.R. § 3.159, and explained the 
types of medical and lay evidence needed to evaluate the 
veteran's claim.  He was advised that he could submit private 
evidence or identify providers and authorize release of the 
records directly to VA.  The Board finds that the RO's 
actions are sufficient to satisfy the VCAA's notice 
requirements.  

With respect to the duty to assist, the RO secured all 
relevant treatment records and a relevant medical 
examination.  The veteran provided lay statements and 346 
pages of private treatment records, showing his current 
physical illnesses; which are unrelated to his service-
connected PTSD.  As there is no other allegation or 
indication that relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist  is met.  38 
U.S.C.A. § 5103A. 

Finally, the veteran has had ample opportunity to present 
evidence in support of his appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Higher Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating  
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126  
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code 9411, for post-traumatic 
stress disorder.  38 C.F.R. § 4.130.  A 30 percent disability 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The symptoms noted in the criteria at Code 9411 are not 
intended to be an inclusive list of symptomatology considered 
when evaluating a service-connected psychiatric disability.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 51 
- 60 is defined as "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  

The Board has reviewed the evidence of record in great 
detail, as indicated above.  The criteria for a disability 
rating greater than 30 percent for PTSD are not met.  
38 C.F.R. § 4.7.  The record reflects subjective complaints 
of memory deficiency, disorientation, nightmares, frequent 
awakening, drinking of alcohol prior to 6 years ago, some 
visual hallucinations, extra vigilance, and withdrawal.  

Objectively, there is evidence of a somewhat slow rate of 
speech.  However, the veteran's affect has not been shown to 
be flattened.  It was appropriate in November 2000.  Anxiety 
and panic attacks have been noted, but not at the frequency 
required for a 50 percent rating (more than once a week).  In 
November 2001, the veteran said that his last panic attack 
was three months ago.  The veteran has complained of memory 
problems, but his cognitive impairment is not attributable to 
PTSD.  Rather, the examiner suggested that the veteran's 
cognition was impaired due to heavy drinking in the past, 
blows to the head, current vasculities and significant 
medication taken for physical ailments.  

More importantly, the examiner stressed that the veteran's 
PTSD symptoms were not terribly disabling and were considered 
to be "mild."  In fact, the examiner emphasized more than 
once that the veteran is mildly impaired from PTSD.  Also, 
overlapping symptoms not attributable to PTSD were 
distinguished for the record by the examiner.  For example, 
the examiner said that veteran was currently unemployed due 
to his medical condition, not PTSD.  The veteran himself 
stated that he had no particular difficulty supporting 
himself over the years and denied any problems with 
motivation to work.

With respect to social functioning in particular, the veteran 
was recently separated from a 23 year common law marriage.  
The separation is due to his relationship with his spouse's 
family, and, again, by his own admission, not attributable to 
his PTSD.  He remains in contact with his children, and is 
estranged from his extended family.  He has many 
acquaintances, but lack of transportation limits interaction 
with them.  His problems relating to people had improved 
since he stopped drinking.  The global assessment of 
functioning score of 55 represents no more than moderate 
impairment, which is contemplated in the 30 percent rating 
already in effect.  

Thus, and in summary, the Board finds that the overall 
disability picture does not more nearly approximate the 
criteria for the next higher rating for PTSD.  Id.  The 
evidence is not so evenly balanced as to require resolution 
of doubt in the veteran's favor.  38 C.F.R. § 4.3.  That is, 
there is no objective evidence of more significant disability 
from PTSD than what is already compensated by the evaluation 
currently in place.  Therefore, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating greater than 30 percent for PTSD.  
Fenderson v. West, 12 Vet. App. 119, 126  (1999).  The appeal 
is denied.


ORDER

An initial disability rating greater than 30 percent for PTSD 
is denied.  


		
	P. M. DILORENZO
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

